Citation Nr: 1640112	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for injury to Muscle Group XIX, associated with residuals of shell fragment wounds to the abdomen and right groin area. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2011.  A transcript of the proceeding has been associated with the claims file. 

This matter was previously before the Board in March 2016, whereupon it remanded the case back to the RO, via the Appeals Management Center (AMC), for further development.  After issuing an April 2016 supplemental statement of the case continuing the denial of a disability rating in excess of 10 percent, the AMC returned the case to the Board for its adjudication. 

Pursuant to a May 2016 records request, the RO received additional private outpatient records from Henry Ford Hospital that pertained to an unrelated claim that was separately adjudicated by the RO.  Although those records were reviewed by the Board in the determination of this claim, they are derivative of outpatient records previously obtained by the RO and reviewed prior to forwarding the claim to the Board for its adjudication.  Accordingly, the Board need not remand this matter to the AMC for initial review of these records obtained after the AMC certified the appeal to the Board in April 2016. 

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As there is evidence of unemployment in the record, and the Veteran has previously asserted that his residuals of shell fragment wounds to the abdomen and right groin area have prevented him from obtaining employment, the Board is assuming jurisdiction over this derivative TIDU claim, which dates back to the earliest time that the initial service connection claim was originally filed. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of shell fragment wounds to the abdomen and right groin area is manifested by no more than moderate injury to Muscle Group XIX. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of shell fragment wounds to the abdomen and right groin area have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in April 2008.  He was notified of the evidence needed to substantiate his claim for increased rating and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA and private treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify before a DRO.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's March 2016 remand, the AMC was directed to schedule the Veteran for a VA examination with the purpose of determining the severity of the Veteran's residuals of shell fragment wounds to the abdomen and right groin area.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Following the Board's remand, the AMC scheduled the Veteran for a new VA examination in April 2016, wherein the examiner carried out a physical examination and interviewed the Veteran.  Based on that examination and interview as well as a review of the claims file, the examiner offered an opinion as to the severity of the Veteran's residuals of shell fragment wounds to the abdomen and right groin area.  In light of the fact that the AMC scheduled him for a new VA examination which yielded an opinion by the examiner as to the severity of the residuals of shell fragment wounds to the abdomen and right groin area, the Board finds that the AMC substantially complied with the Board's remand directives. 

In addition to the April 2016 VA examination, the Veteran was afforded VA examinations in September 2008, September 2009, and December 2013.  Considering the medical evidence of record as a whole, the Board finds that there is sufficient evidence upon which to determine the severity of the service-connected disability under the relevant criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

Service connection for residuals of shell fragment wounds to the abdomen and right groin area was granted in a final rating decision dated in May 1969.  The Veteran submitted his claim for an increased rating of the residuals of shell fragment wounds to the abdomen and right groin area in September 2007.  In a November 2008 rating decision, the RO continued the 10 percent rating of the Veteran's service-connected residuals of shell fragment wounds to the abdomen and right groin area.  The Veteran filed a December 2008 notice of disagreement as to the denial of the claim for an increased rating, and that disagreement forms the basis of the issue on appeal before the Board. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5319, which pertains to muscle injuries to the abdominal wall.  
Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement. 

At all times during the appeal period, the regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection. In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56 (c).  Objective findings typically include a minimal scar; no evidence of a fascia defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56 (d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in- service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56 (d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56 (c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id. 

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id. 

Diagnostic Code 5319 (2015) provides evaluations for disability of Muscle Group XIX, which involves the following muscles: the rectus amdominis, external oblique, internal oblique, transversalis, and quadratus lumborum.  The functions affected by these muscles involve support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  A 10 percent evaluation is assigned for moderate impairment of function, while a 30 percent evaluation is assigned for moderately sever impairment, and a 50 percent disability rating for severe impairment. 

The Veteran was afforded a VA examination in November 2008 to evaluate the severity of his residuals of shell fragment wounds to the abdomen and right groin area.  He reported that he experienced sharp pains associated with a dull aching sensation in the scar area of where he suffered a shrapnel wound while in service. A physical examination revealed no hernias, swelling or bulging in the area.  The examiner's impression was that the scar area was stable and non-tender. 

The Veteran has submitted records from the Henry Ford Health System which date back to 1993 and continue to the present.  A review of these records reveals continued complaints of and treatment for right lower abdominal and lower extremity pain attributed to residuals of the in-service shell-fragment wounds.  An outpatient record dated in September 2009 by a Dr. N.W. with Henry Ford Health indicates that he reported that the pain was tolerable until 2006, when it gradually worsened.  He described the pain as a pulling and twisting pain which at times was sharp and on occasion radiated down his back.  Furthermore, he reported that the pain was worse when he breathed deeply, walked a longer distance, lifted objects or walked up stairs.  An ultrasound examination revealed a small direct right inguinal hernia.  In a December 2009 statement, Dr. N.S. opined that the pain described by the Veteran was due to the abnormality/scar tissue resulting from his previous military injury and subsequent surgeries. 

A new examination was afforded to the Veteran in September 2010 to reevaluate the severity of his residuals of shell fragment wounds to the abdomen and right groin area in light of the Veteran's complaints that his pain symptoms were getting worse.  In addition to his symptoms of pain, he reported that he got minimal bulging in the right groin area that would be relieved by massaging and pushing.  A physical examination revealed no physical abnormalities other than the well-healed scar in the right groin area.  It was also noted that the Veteran's muscle power was normal.  The assessment was a small direct right inguinal hernia as well as a residual scar of the right groin and inguinal area.  In addition, the examiner opined that the Veteran's conditions were not likely preventing him from doing his daily routine activities and sedentary jobs. 

The Veteran submitted a statement prepared by his spouse and dated in January 2010.  She reported that the Veteran had a hard time standing up after sitting or lying down.  Furthermore, she asserted that his pain has worsened over the years and that he required daily dosages of pain medication. 

In a September 2010 statement in support of his appeal, the Veteran asserted that he has loss of power, much weakness, pain, and loss of coordination.  Furthermore, he contended that his symptoms have prevented him from working. 

During the May 2011 DRO hearing, the Veteran reported that he has an 11 and a half inch scar on the right labrum that is painful to the touch.  He asserted that his injury stemmed from a high velocity piece of shrapnel and that it required 91 days of recovery in the hospital following his initial surgery while in-service.  This included recovery for an infection according to the Veteran.  Furthermore, the Veteran stated that he did not believe that his service-connected disabilities, to include his residuals of shell fragment wounds to the abdomen and right groin area, made him unemployable. 

The Veteran was afforded another VA examination in December 2013 for the purpose of reevaluating the severity of his residuals of shell fragment wounds to the abdomen and right groin area, once again in light of complaints that his symptoms were worsening.  During the examination, the Veteran asserted that he had daily pain in the right groin area since September 2010 that was a five to a nine on a pain scale of one to ten.  The rest of the examination was a restatement of the September 2010 VA examination. 

Pursuant to the March 2016 Board remand, the Veteran was scheduled for a new VA examination in April 2016 with specific instructions to provide updated information regarding the symptoms of the residuals of shell fragment wounds to the abdomen and right groin area.  During the examination the Veteran reported that the pain in his right groin had gradually increased since the December 2013 examination.  He described the pain has an intermittent sharp pain of varying intensity from the right lower quadrant of the abdomen down through the right groin.  The Veteran reported that the pain would flare up due to prolonged standing or ambulation, and last for one day to three or four days at a time.  He also endorsed an intermittent sensation of right leg weakness associated with severe pain in the groin.  The examiner stated that the Veteran had difficulty with stairs and with ambulation and that he walked with a cane. 

A physical examination revealed a minimal scar seven centimeters long and a half of a centimeter wide, and no loss of muscle strength.  The examiner noted that sensation was intact to light touch throughout the bilateral lower extremities.  No muscle impairment or neurological impairment was noted.  The examiner's opinion was that with the exception of persistent pain there was no evidence of other residual effects from the injury.  With regards to the functional impact of the condition, the examiner stated that the Veteran was no longer working, and had difficulty getting in and out of buses and loading passengers in his previous employment as a bus driver. 

After consideration of the evidence, the Board finds that the disability picture for the Veteran's service-connected residuals of shell fragment wounds to the abdomen and right groin area is no more than moderate in severity, thus warranting the current 10 percent disability rating.  To begin, the Veteran's injury is properly characterized as a deep penetrating wound from a shrapnel fragment without any debridement or prolonged infection.  Although the Veteran asserted during the May 2011 hearing that he had to recover in the hospital for 91 days following his in-service injury due to a prolonged infection, there is no documentary evidence to substantiate this assertion.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (lack of contemporaneous medical evidence is a factor in the Board's analysis of the credibility of lay testimony).  Furthermore, the Veteran had never asserted that he experienced a prolonged infection following his injury and the resultant surgery prior to the May 2011 hearing and has never asserted it again.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Considering all the evidence of record, the Board concludes that the weight of the evidence is against a finding that the Veteran experienced a prolonged infection during his treatment for his in-service injury. 

With regards to the Veteran's symptoms, the many VA examiners who have evaluated the Veteran have consistently found that the Veteran's only complaints attributable to his residuals of shell fragment wounds to the abdomen and right groin area are intermittent pain and a lower threshold of fatigue after use of his right lower extremity.  There is no evidence that the Veteran has impaired muscle tonus and/or loss of power, nor is there evidence of impairment of coordination or uncertainty of movement.  He has rated his pain anywhere from a five to a nine on a ten point scale. 

Based upon these symptoms, there is a moderate muscle injury.  Again, there is no debridement, sloughing of soft parts, intermuscular scarring, or a history of prolonged infection.  Although there is some pain and fatigue, strength has remained normal and there is no evidence of incoordination and/or uncertainty of movement.  The elevated degree of symptoms expected for a moderately severe injury are not present. 

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of ten percent.  During the entire appeal period, the Veteran acknowledged flare-ups, which were precipitated by ambulating more than one quarter mile or walking up stairs.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation rising to the level of the equivalent of a moderately severe muscle injury.  The April 2016 VA examiner found that the Veteran's functional impairment included difficulty ambulating.  In the Board's judgment, the assigned rating contemplates the functional impairment resulting from this disability.  Accordingly, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's residuals of shell fragment wounds to the abdomen and right groin area.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the symptoms of the Veteran's residuals of shell fragment wounds to the abdomen and right groin area are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain and fatigability, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's residuals of shell fragment wounds to the abdomen and right groin area, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.   Therefore, referral for consideration of an extraschedular rating for the Veteran's residuals of shell fragment wounds to the abdomen and right groin area pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In addition, the evidence shows no distinct periods of time during the appeal period, when this service-connected disability varied to such an extent that a rating greater or less than 10 percent would be warranted. 

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating for his residuals of shell fragment wounds to the abdomen and right groin area, however, as the preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A disability rating in excess of 10 percent for residuals of shell fragment wounds to the abdomen and right groin area is denied.


REMAND

The VA medical evidence indicates that the Veteran may be unemployable or capable of only marginal employment due to his service-connected residuals of shell fragment wounds to the abdomen and right groin area.  See April 2016 VA medical examination; 38 C.F.R. § 4.16 (a), (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Although the April 2016 VA examiner stated that the Veteran's groin injury condition had a functional impact on his ability to work, the examiner did not specify what kind of work the Veteran would be able to do.  The Board is of the opinion that an addendum opinion is needed in order to assess the impact of the residuals of shell fragment wounds to the abdomen and right groin area upon his employment/employability at present.  Therefore a remand is necessary.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the examiner who completed the April 2016 VA examination, or, if that examiner is not available, to another qualified examiner, to provide an addendum opinion regarding the functional impact of the residuals of shell fragment wounds to the abdomen and right groin area on the Veteran's ability to work. The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

The examiner should identify and describe in detail all effects and limitation to employment and daily life attributable to the Veteran's residuals of shell fragment wounds to the abdomen and right groin area.  The examiner should discuss the functional impairment or limitations imposed by the Veteran's service connected disabilities.  In providing an opinion as to the functional impact of the Veteran's service-connected condition, the examiner is asked to review, and comment upon as necessary, the Veteran's September 2010 statement in which he asserted that his groin injury condition prevented him from obtaining employment as well as the April 2016 VA examination in which it was stated that the Veteran's groin injury condition had a functional impact on his ability to work. 

Furthermore, in providing said opinion, the VA examiner should specify what kind of work the Veteran would be able to do.  The examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but should disregard the Veteran's age or any impairment caused by any other disability.  The examiner should provide a detailed rationale which explains the reasoning for any opinion rendered and discusses the relevant evidence.  If no such opinion can be provided without resorting to mere speculation, the examiner must explain the reasons for such a conclusion. 

2.  Ensure that the examiner's opinion is responsive to the determinative issue unemployability at issue in this appeal.  If not, return the report for all necessary additional information. 

3.  Then, adjudicate the TDIU claim.  If this derivative claim is denied, send the Veteran and his r representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


